Citation Nr: 1610716	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  05-25 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye condition, to include as secondary to service-connected right leg deep vein thrombosis (DVT).

2.  Entitlement to an increased initial schedular rating for right leg DVT, rated as noncompensable prior to April 15, 2014, and 10 percent disabling thereafter.

3.  Entitlement to an extraschedular rating for right leg DVT.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the January 2005 rating decision, the RO denied compensation for right leg DVT under 38 U.S.C.A. § 1151 and any other related conditions, to include a left eye condition.  The Veteran filed a notice of disagreement (NOD) with this decision in February 2005, and timely perfected his appeal in August 2005.

In December 2007, the Board denied the Veteran's claim of compensation for right leg DVT, under 38 U.S.C.A. § 1151, and any other related conditions, to include a left eye condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court vacated the Board's December 2007 decision and remanded the case to the Board for development consistent with a June 2009 Joint Motion for Remand (JMR).  

In October 2009, the Board remanded the Veteran's claim for further development.  

In August 2011, the Board granted compensation for right leg DVT, under 38 U.S.C.A. § 1151, and residuals therefrom.

In the October 2011 rating decision, the RO implemented the August 2011 Board decision and granted compensation for right leg DVT, under 38 U.S.C.A. § 1151, and assigned a noncompensable disability rating, effective June 7, 2004.  Additionally, the RO deferred the issue of entitlement to compensation for a left eye condition.  In January 2012, the Veteran submitted an NOD regarding the noncompensable rating assigned for the right leg DVT.

In an April 2012 Supplemental Statement of the Case, the RO again denied service connection for a left eye condition (denied in the January 2005 rating decision as part of the right leg DVT claim), to include as due to service-connected right leg DVT.

In a statement received in October 2012, the Veteran timely perfected his appeal regarding the initial noncompensable rating assigned for the right leg DVT.

In October 2013, the Board remanded the appeal for further development (for two separate issues, i.e., entitlement to service connection for a left eye condition and entitlement to an initial compensable rating for right leg DVT).

A May 2015 rating decision increased the initial noncompensable disability rating for the right leg DVT to 10 percent, effective April 15, 2014.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to service connection for a left eye disability, entitlement to an extraschedular rating for the right leg DVT, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, prior to April 15, 2014, the Veteran's right leg DVT residuals were manifested by intermittent edema of the right leg or aching and fatigue in the right leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

2.  Since April 15, 2014, the Veteran's right leg DVT residuals were manifested by intermittent edema of the right leg or aching and fatigue in the right leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2014, the criteria for an initial compensable disability rating, no higher than 10 percent, for right leg DVT residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.104, Diagnostic Code 7121 (2015).

2.  Since April 15, 2014, the criteria for a disability rating in excess of 10 percent for right leg DVT residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.104, Diagnostic Code 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2004 letter satisfied the duty to notify provisions for the underlying compensation claim under 38 U.S.C.A. § 1151.  The appeal regarding the right leg DVT arises from a disagreement with the initially assigned disability rating after compensation was granted.  Once a decision awarding compensation, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained.  While the record shows that the Veteran may have Social Security Administration records, those records do not appear to be relevant to the instant appeal, and the Veteran has not contended otherwise.  See January 2010 VA examination report.

Specifically concerning the right leg DVT, the Veteran was provided a VA examination in January 2010 and another VA examination in April 2014, pursuant to the Board's October 2013 remand directives.  Thus, no further development is required in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  The January 2010 and April 2014 examination reports provide sufficient evidence for deciding the claim concerning the right leg DVT on a schedular basis.  As is further discussed below, these reports are adequate as they are based upon review of the Veteran's claims file, consideration of the Veteran's prior medical history and physical examinations, and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

II. Right Leg DVT Residuals

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the outset, the Board observes that the Veteran's claim of entitlement to a higher evaluation is an appeal from the initial assignment of disability rating.  As such, the claim requires consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consideration is given to whether staged ratings are warranted to compensate for times since the date of claim when the Veteran's disability may have been more severe than at other times during the pendency of the appeal.  Id.  Regarding the appeal concerning the right leg DVT residuals, the RO determined that staged ratings were appropriate because the pertinent evidence of record showed distinct time periods where the right leg DVT residuals manifested symptoms that would warrant different ratings prior to April 15, 2014 and since that date.  Id.  However, as is further discussed below, the Board finds that an initial 10 percent schedular rating, but no higher, for right leg DVT residuals is warranted prior to April 15, 2014, and since that date.

The RO has rated the Veteran's right leg DVT residuals, under Diagnostic Code 7121 for post-phlebetic syndrome of any etiology, as noncompensable prior to April 15, 2014, and as 10 percent disabling since that date.  Under Diagnostic Code 7121, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).

Analysis

As is discussed above, in the October 2011 rating decision, the RO implemented the Board's August 2011 decision granting the Veteran compensation for right leg DVT residuals.  The RO granted an initial noncompensable rating for those residuals and, by the May 2015 rating decision, increased that noncompensable evaluation to 10 percent, effective April 15, 2014.

At the January 2010 VA examination, the VA examiner noted that the Veteran had a right knee biopsy for a tumor in May 2004, was subsequently treated for right calf pain and DVT, and then had another surgery later in 2004 to remove the remaining tumor.  The examiner reported the following findings: lower extremities reveal no edema; no erythema or heat is noted about the right calf; no lump or mass in either calf; surface varicose veins of both lower extremities; and right knee anterior 3.6 cm scar.  The examiner reported the following diagnoses: varicose veins and history of DVT of the right lower extremity with resolution.

At the April 2014 VA examination, the VA examiner noted that the Veteran stated he has some swelling in the right leg at times.  The examiner provided the diagnosis of status post DVT with residual post-phlebitic syndrome.  The examiner reported that the Veteran has varicose veins or post-phlebetic syndrome of any etiology with the following associated symptoms in the right leg: aching and fatigue in leg after prolonged standing or walking; symptoms relieved by elevation of extremity; symptoms relieved by compression hosiery; and intermittent edema of extremity.

The examiner also reported that the examination findings, history, and medical records did not reveal evidence that the Veteran's right leg displayed massive board-like edema with constant pain at rest; persistent edema or subcutaneous indurations, stasis pigmentation or eczema, persistent ulceration; persistent edema, stasis pigmentation or eczema with or without intermittent ulceration; or persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

VA treatment records since the Veteran's 2004 right knee surgeries generally show complaints of pain, with medical treatment for such pain.  Additionally, some treatment records show notes of right knee swelling and/or edema.  See, e.g., VA treatment records dated September 21, 2004, and January 5, 2005; private treatment record dated September 30, 2004; letter from Richard Ganzhorn, M.D., dated November 28, 2012.

Notably, the Veteran submitted numerous lay statements, received in January 2012, generally indicating observations that the Veteran had right calf swelling, right leg aching with standing or walking, right leg fatigue, and propping up of the right leg on a pillow.

Lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, the Veteran and the people who wrote lay statements on his behalf can attest to factual matters of which they have first-hand knowledge, including observations of the Veteran's right leg swelling and/or observation of the Veteran using elevation of the leg to alleviate any pain and/or swelling.

Therefore, the evidence shows that the Veteran's right leg DVT residuals were manifested by symptoms consistent with the criteria for a 10 percent rating, prior to April 15, 2014.  The Board notes that the evidence, to include medical and lay evidence, does not show that the Veteran's right leg DVT residuals were manifested by persistent edema incompletely relieved by elevation of extremity; persistent edema and stasis pigmentation or eczema; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.  Thus, the Veteran's right leg DVT residuals do not warrant a rating higher than 10 percent at any time.

While the RO determined that a 10 percent rating is warranted for the Veteran's right leg DVT residuals, effective from April 15, 2014 (the date of the most recent VA examination), the Board finds that, resolving doubt in the Veteran's favor, the evidence, to include competent and credible lay evidence, shows a 10 percent rating is warranted prior to April 15, 2014.  The evidence shows intermittent swelling (edema) of his right leg and aching and fatigue in the right leg after prolonged standing or walking, with symptoms relieved by elevation of the right leg, prior to the date of the most recent right leg VA examination.  Thus, the Board finds that the criteria for an initial 10 percent schedular rating, but no higher, for right leg DVT residuals is warranted prior to April 15, 2014.  See 38 U.S.C.A. § 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also 38 U.S.C. § 5110(b)(3); cf. Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date that the hearing test showing objective results was conducted).


ORDER

An initial 10 percent schedular rating, but no higher, for right leg DVT residuals is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Regarding the left eye issue, the Veteran's original June 2004 claim included the left eye as part of his claim for compensation for right leg DVT residuals.  Subsequent to the procedural history discussed above, the instant appeal has been most recently been certified to the Board in June 2015 as a staged increased rating claim for right leg DVT residuals (decided above) and as a service connection claim for a left eye condition.

Because there has not been substantial compliance with the Board's October 2013 remand directives regarding the left eye issue, this issue must again be remanded.  See Stegall.  As the Veteran's representative notes in an October 2014 statement, the Board requested a VA examination that addressed whether any left eye conditions that were noted in the record (to include glaucoma suspect, cataract nuclear, and ocular migraines) were related to the Veteran's service or his right leg DVT.  The Veteran was afforded such examination in April 2014.

However, the Board finds the examination to be inadequate for adjudication of the left eye issue.  Specifically, as the Veteran's representative asserts in the October 2014 statement, the April 2014 VA examiner's report contained the following errors: the examiner did not address whether or not the Veteran has ocular migraines that are related to service or to the Veteran's right leg DVT; the examiner failed to provide an adequate rationale for concluding that the Veteran's cataracts are strictly age-related; and the examiner failed to provide any rationale for concluding that "glaucoma suspect is not caused by or aggravated by [the Veteran's] deep venous thrombosis."  The Board notes that it is unclear whether or not the Veteran currently has glaucoma.  Furthermore, it appears that the October 2014 VA examiner was an optometrist, and not a physician, who may have more expertise in the providing the medically complex opinions requested in the October 2013 Board remand.

Therefore, the Board finds that the Veteran should be afforded a new VA examination on remand, with a physician, in order to address the inadequacies listed above.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the claim for entitlement to a TDIU, the Veteran's representative stated in a June 2013 statement that a private physician, Richard Ganzhorn, M.D., opined that the Veteran's DVT has rendered him unemployable.  See November 28, 2012, letter from Dr. Ganzhorn.  As such, the Board finds that the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Any development affecting the TDIU issue may have an impact on the complete picture of any service-connected disabilities and their effect on employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for right leg DVT residuals will also be remanded.

In light of the remand, any relevant ongoing VA and private treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for his right leg DVT residuals or left eye condition.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an examiner, a physician, qualified to provide the opinions requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

Then, the examiner should respond to the following:

a. Clarify whether or not the Veteran has any diagnosis or diagnoses related to the left eye.  In addressing this question, the examiner should consider those left eye conditions noted in the record, i.e., glaucoma suspect, cataract nuclear, and ocular migraines.

b. For any currently diagnosed left eye disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  The examiner should explain the medical basis for the conclusions reached.

c. If not found to be directly related to service, the examiner should opine as to whether any left eye disability is at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's right leg DVT residuals.  If the examiner finds that the right leg DVT residuals aggravated any left eye disability, the examiner must attempt to establish the severity of any left eye disability prior to such aggravation.  The examiner should provide the medical reasoning for the conclusions reached.


4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claim for a TDIU should be adjudicated, to include extraschedular consideration.  If entitlement to a TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal regarding this issue.

5.  Finally, readjudicate the claim of entitlement to a higher disability rating for right leg DVT residuals on an extraschedular basis and the issue of entitlement to service connection for a left eye disability.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


